Citation Nr: 0818821	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  07-22 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1997 to March 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for an increased rating for diabetes 
mellitus, currently rated as 20 percent disabling.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran has been service-connected for diabetes mellitus 
since March 2005.  He is currently rated as 20 percent 
disabled for that condition.  In statements dated in July 
2006 and July 2007, the veteran contended that his condition 
had worsened since the time of his June 2005 VA examination, 
when he was diagnosed with Type II (adult-onset) diabetes 
mellitus.  Specifically, the veteran maintained that after 
undergoing the June 2005 examination, he was diagnosed with 
Type I (juvenile-onset) diabetes mellitus and received 
treatment, including insulin injections, at the VA Medical 
Center in Jacksonville, Florida, and at Baptist Medical 
Center in Jacksonville, Florida.  The record reflects that 
the RO made several unsuccessful attempts to obtain the 
veteran's private medical records from Baptist Medical 
Center, and the veteran was duly informed of the 
unavailability of those records.  Significantly, however, it 
does not appear that any efforts have been made to obtain the 
veteran's outstanding VA medical records.  Because these 
records may contain information pertinent to the veteran's 
claim, they are relevant and should be obtained.  38 C.F.R. 
§ 3.159(c)(2) (2007); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran was afforded a VA 
examination in June 2005.  He underwent a second VA 
examination in February 2007, at which time the examiner 
determined that he had Type I diabetes mellitus that required 
insulin and a restricted diet, but did not otherwise 
interfere with his daily activities.  However, the veteran, 
in a March 2007 statement, contended that the February 2007 
VA examiner's report did not reflect all the pertinent 
information he had provided at the time of the examination.  
Nor does it appear that the February 2007 VA examiner 
reviewed the veteran's claims folder.  To ensure a thorough 
examination and evaluation, the veteran's service-connected 
diabetes mellitus must be viewed in relation to its history.  
38 C.F.R. § 4.1 (2007).  Therefore the claim must be remanded 
for a VA examination with a review of the claims folder, 
including the veteran's complete VA medical records and all 
other pertinent information provided by the veteran in 
support of his claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file all medical records from 
the VA Hospital in Jacksonville, 
Florida, dated from June 2005 to the 
present.  

2.  After the above records have been 
obtained, schedule the veteran for a VA 
examination to determine the current 
nature and severity of his diabetes 
mellitus.  If possible, the examination 
should be conducted by a different 
physician than the examiner from 
February 2007.  The claims folder must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that the claims folder 
was reviewed.  The examiner should 
state the treatment regimen in place 
for management of the disease, 
including the dosage of insulin or oral 
hypoglycemic agents, any dietary 
restrictions, and any medically 
required regulation of activities 
(avoidance of strenuous occupational 
and recreational activities) due to 
diabetes mellitus.  Further, the 
examiner should note whether the 
diabetes produces episodes of 
ketoacidosis or hypoglycemic reactions 
requiring hospitalization or visits to 
a diabetic care provider, progressive 
loss of weight and strength, or other 
complications that would be compensable 
if separately evaluated.

3.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

